Citation Nr: 0841638	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-32 975	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) with major depressive 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1988 to April 1990.  

This case apparently comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision by the Philadelphia, Pennsylvania, Regional Office 
and Insurance Center (RO) of the Department of Veterans 
Affairs (VA).  The Board notes that the September 2004 rating 
decision continued a 10 percent rating for a major depressive 
disorder and that in correspondence dated in November 2004 
the veteran expressed "disagreement with the decision/denial 
for benefits of depression and PTSD."  In a May 2005 rating 
decision the RO granted service connection for PTSD and 
assigned a 30 percent rating for PTSD with major depressive 
disorder.  A statement of the case was issued in July 2005 
addressing the issue of entitlement to an increased rating 
for PTSD with major depressive disorder.  In correspondence 
dated in September 2005 the veteran stated she was "not 
requesting an increase but requesting [that her] original 
claim of PTSD [be] retroactive and awarded as of December 
2003."  

VA records show the veteran appeared for a videoconference 
hearing before the Board in March 2006, but that due to 
technical difficulties a transcription of that hearing could 
not be provided.  In correspondence dated in January 2007 the 
veteran requested that an additional Board videoconference 
hearing be scheduled; however, in correspondence dated in 
January 2008 she requested that her appeal be canceled and 
that VA proceed with her May 2007 claim for an increased 
rating.  It is significant to note that VA records list the 
issue on appeal as entitlement to service connection for a 
major depressive disorder.  The veteran's January 2008 
correspondence also noted that she was appointing another 
veterans service organization to represent her in this new 
claim.  

In light of the available evidence, the Board finds it has no 
jurisdiction over any present issue.  The veteran's claim for 
an increased rating is referred to the RO for appropriate 
action.  


FINDING OF FACT

The veteran's September 2005 correspondence may not be 
accepted as a substantive appeal from the issue addressed in 
the July 2005 statement of the case.


CONCLUSION OF LAW

An appeal from the September 2004 rating decision was not 
perfected.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.200 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The Board's jurisdiction is 
limited to issues on appeal from a VA determination.  
38 C.F.R. § 20.101 (2008).  An appeal consist of a timely 
filed Notice of Disagreement in writing and after a Statement 
of the Case has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. § 20.200 (2008).  In this case, the record 
shows a statement of the case was issued in July 2005 on an 
issue the veteran did not wish to appeal.  She expressly 
stated she did not wish to continue an appeal as to that 
issue in correspondence dated in September 2005 and in 
correspondence dated in January 2008 requested, in essence, 
that remaining appeal be canceled so she could pursue a claim 
for an increased rating.  Accordingly, the Board does not 
have jurisdiction to review any issue and the present appeal 
is dismissed.




ORDER

The appeal is dismissed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


